Exhibit 10.19

 

CONTINUING GUARANTY AGREEMENT

 

This CONTINUING GUARANTY AGREEMENT (the “Guaranty”) is made as of this 25th day
of August, 2005 by IWT TESORO INTERNATIONAL LTD., a Bermuda corporation, IWT
TESORO TRANSPORT, INC., a Florida corporation, THE TILE CLUB, INC., a Delaware
corporation, and IMPORT FLOORING GROUP, INC., a Delaware corporation
(collectively, “Guarantor”) in favor and for the benefit of LAURUS MASTER FUND,
LTD. (“Lender”).

 

W I T N E S S E T H:

 

WHEREAS, Lender has agreed to make loans and advances (collectively, the “Loan”)
and otherwise extend credit to IWT Tesoro Corporation, a Nevada corporation and
International Wholesale Tile, Inc., a Florida corporation (collectively, the
“Borrower”) pursuant to the terms of a Security Agreement dated as of August 25,
2005 (as amended, modified, supplemented and restated from time to time, the
“Security Agreement”) among Borrower and Lender and each Ancillary Agreement
referred to in the Security Agreement (the Security Agreement and each Ancillary
Agreement as amended, modified, supplemented and restated from time to time,
collectively, the “Loan Documents”);

 

WHEREAS, Guarantor is an affiliate and/or subsidiary of Borrower and, as such,
has and will derive substantial benefits from the making of such loans, advances
and extensions of credit to Borrower by Lender; and

 

WHEREAS, in consideration of such benefits, Guarantor has agreed to guarantee
the payment and performance of Borrower’s obligations to Lender;

 

NOW, THEREFORE, Guarantor agrees as follows:

 


1.                                       GUARANTY OF PAYMENT AND PERFORMANCE.  
GUARANTOR HEREBY ABSOLUTELY, UNCONDITIONALLY AND IRREVOCABLY GUARANTEES TO
LENDER THE FULL AND PUNCTUAL PAYMENT AND PERFORMANCE OF ANY AND ALL LOANS,
ADVANCES, INDEBTEDNESS, LIABILITIES, OBLIGATIONS, COVENANTS OR DUTIES OF
BORROWER TO LENDER OF ANY KIND OR NATURE, WHETHER ARISING UNDER A LOAN, LEASE,
CREDIT CARD, LINE OF CREDIT, LETTER OF CREDIT, GUARANTY, INDEMNITY,
CONFIRMATION, CURRENCY EXCHANGE, INTEREST RATE PROTECTION ARRANGEMENT,
OVERDRAFT, OR OTHER TYPE OF FINANCING ARRANGEMENT, AND ANY AND ALL EXTENSIONS
AND RENEWALS THEREOF, AND MODIFICATIONS AND AMENDMENTS THERETO, WHETHER IN WHOLE
OR IN PART, WHETHER CREATED DIRECTLY BY LENDER OR ACQUIRED BY ASSIGNMENT,
PURCHASE, DISCOUNT OR OTHERWISE, WHETHER ANY OF THE FOREGOING ARE DIRECT OR
INDIRECT, JOINT OR SEVERAL, ABSOLUTE OR CONTINGENT, DUE OR TO BECOME DUE, NOW
EXISTING OR HEREAFTER ARISING, WHETHER UNDER ANY PRESENT OR FUTURE DOCUMENT,
AGREEMENT OR OTHER INSTRUMENT, AND WHETHER OR NOT EVIDENCED BY A WRITING AND
SPECIFICALLY INCLUDING, UNPAID PRINCIPAL, PLUS ALL ACCRUED AND UNPAID INTEREST
THEREON, TOGETHER WITH ALL FEES, EXPENSES, COMMISSIONS, CHARGES, PENALTIES AND
OTHER AMOUNTS OWING BY OR CHARGEABLE TO BORROWER UNDER THE LOAN DOCUMENTS AND
ALL OBLIGATIONS OR INDEBTEDNESS OF BORROWER FOR POST-PETITION INTEREST, FEES,
COSTS AND CHARGES THAT WOULD HAVE ACCRUED THEREON BUT FOR THE COMMENCEMENT BY OR
AGAINST BORROWER OF A CASE UNDER TITLE 11, UNITED STATES CODE (COLLECTIVELY, THE
“OBLIGATIONS”), AS AND WHEN THE SAME SHALL BECOME DUE AND PAYABLE, WHETHER AT
MATURITY, BY ACCELERATION OR OTHERWISE.

 

--------------------------------------------------------------------------------


 


2.                                       MAXIMUM GUARANTEED AMOUNT. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS GUARANTY TO THE CONTRARY, IF THE
OBLIGATIONS OF GUARANTOR HEREUNDER WOULD OTHERWISE BE HELD OR DETERMINED BY A
COURT OF COMPETENT JURISDICTION IN ANY ACTION OR PROCEEDING INVOLVING ANY STATE
CORPORATE LAW OR ANY STATE OR FEDERAL BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM, FRAUDULENT CONVEYANCE OR OTHER LAW AFFECTING THE RIGHTS OR CREDITORS
GENERALLY, TO BE VOID, INVALID OR UNENFORCEABLE TO ANY EXTENT ON ACCOUNT OF THE
AMOUNT OF GUARANTOR’S LIABILITY UNDER THIS GUARANTY, THEN NOTWITHSTANDING ANY
OTHER PROVISION OF THIS GUARANTY TO THE CONTRARY, THE AMOUNT OF LIABILITY SHALL,
WITHOUT ANY FURTHER ACTION BY GUARANTOR OR ANY OTHER PERSON, BE AUTOMATICALLY
LIMITED AND REDUCED TO THE HIGHEST AMOUNT WHICH IS VALID AND ENFORCEABLE AS
DETERMINED IN ACTION OR PROCEEDING.


 


3.                                       CONTINUING NATURE.  THIS GUARANTY IS A
PRIMARY AND ORIGINAL OBLIGATION OF GUARANTOR AND IS AN ABSOLUTE, UNCONDITIONAL,
CONTINUING AND IRREVOCABLE GUARANTY OF PAYMENT AND PERFORMANCE AND NOT OF
COLLECTIBILITY AND IS IN NO WAY CONDITIONED OR CONTINGENT UPON ANY ACTION OR
OMISSION BY LENDER, INCLUDING ANY REQUIREMENT THAT LENDER FIRST ATTEMPT TO
COLLECT ANY OF THE OBLIGATIONS FROM BORROWER OR RESORT TO ANY SECURITY THEREFOR,
OR UPON ANY OTHER ACTION, OCCURRENCE, OR CIRCUMSTANCE WHATSOEVER OTHER THAN THE
FAILURE OF BORROWER TO PROMPTLY AND COMPLETELY MAKE ANY PAYMENT DUE TO LENDER IN
RESPECT TO THE OBLIGATIONS AS AND WHEN THE SAME BECOME DUE AND PAYABLE, WHETHER
AT MATURITY, BY ACCELERATION OR OTHERWISE.  THIS GUARANTY IS IN ADDITION TO, AND
NOT IN SUBSTITUTION FOR OR IN REDUCTION OF, ANY OTHER GUARANTY BY GUARANTOR OR
ANY OTHER GUARANTOR IN FAVOR OF LENDER.  THIS GUARANTY SHALL BE CONTINUING AND
SHALL NOT BE DISCHARGED, IMPAIRED OR AFFECTED BY (I) THE POWER OR AUTHORITY OR
LACK THEREOF OF BORROWER TO INCUR OR CONTRACT FOR THE OBLIGATIONS OR TO EXECUTE,
ACKNOWLEDGE OR DELIVER ANY DOCUMENT, AGREEMENT OR OTHER INSTRUMENT EVIDENCING,
SECURING OR OTHERWISE EXECUTED IN CONNECTION WITH THE OBLIGATIONS; (II) THE
REGULARITY OR IRREGULARITY, VALIDITY OR INVALIDITY, OR ENFORCEABILITY OR
UNENFORCEABILITY OF THE OBLIGATIONS; (III) ANY DEFENSES OR COUNTERCLAIMS
WHATSOEVER THAT BORROWER MAY OR MIGHT HAVE TO THE PAYMENT OR PERFORMANCE OF THE
OBLIGATIONS OR TO THE ASSERTION OF A DEFAULT UNDER ANY DOCUMENT, AGREEMENT OR
OTHER INSTRUMENT EVIDENCING, SECURING OR OTHERWISE EXECUTED IN CONNECTION WITH
THE OBLIGATIONS INCLUDING, BUT NOT LIMITED TO, LACK OF CONSIDERATION, STATUTE OF
FRAUDS, INFANCY, BREACH OF WARRANTY, LENDER LIABILITY, USURY, FRAUD AND STATUTE
OF LIMITATIONS; (IV) THE EXISTENCE OR NON EXISTENCE OF BORROWER AS A LEGAL
ENTITY; (V) THE TRANSFER BY BORROWER OF ALL OR ANY PART OF THE PROPERTY SECURING
THE OBLIGATIONS; (VI) ANY RIGHT OF SETOFF, COUNTERCLAIM OR DEFENSE (OTHER THAN
THE PAYMENT AND PERFORMANCE OF THE OBLIGATIONS IN FULL) THAT GUARANTOR MAY OR
MIGHT HAVE TO ITS RESPECTIVE UNDERTAKINGS, LIABILITIES AND OBLIGATIONS UNDER
THIS GUARANTY, EACH AND EVERY SUCH DEFENSE BEING HEREBY WAIVED BY GUARANTOR; OR
(VII) THE INABILITY OF LENDER TO CLAIM ANY AMOUNT OF INTEREST, FEES, COSTS, OR
CHARGES FROM BORROWER PURSUANT TO SECTION 506(B) OF THE UNITED STATES BANKRUPTCY
CODE, AS AMENDED.


 


4.                                       GUARANTOR’S AGREEMENT TO PAY. 
GUARANTOR FURTHER AGREES, AS THE PRINCIPAL OBLIGOR AND NOT AS A GUARANTOR OR
SURETY ONLY, TO PAY TO LENDER, ON DEMAND, ALL COSTS AND EXPENSES (INCLUDING
COURT COSTS AND LEGAL EXPENSES) INCURRED OR EXPENDED BY LENDER IN CONNECTION
WITH THE OBLIGATIONS, THIS GUARANTY AND THE ENFORCEMENT THEREOF, TOGETHER WITH
INTEREST ON AMOUNTS RECOVERABLE UNDER THIS GUARANTY FROM THE TIME SUCH AMOUNTS
BECOME DUE UNTIL PAYMENT, AT THE RATE PER ANNUM EQUAL TO THE RATE OF INTEREST
THEN DUE UNDER THE LOAN AGREEMENT; PROVIDED, HOWEVER, THAT IF SUCH INTEREST
EXCEEDS THE MAXIMUM AMOUNT PERMITTED TO BE PAID UNDER APPLICABLE LAW, THEN SUCH
INTEREST SHALL BE REDUCED TO SUCH MAXIMUM PERMITTED AMOUNT.

 

2

--------------------------------------------------------------------------------


 


5.                                       UNLIMITED GUARANTY.  THE LIABILITY OF
THE GUARANTOR HEREUNDER SHALL BE UNLIMITED.


 


6.                                       WAIVERS BY GUARANTOR; LENDER’S FREEDOM
TO ACT.  GUARANTOR AGREES THAT THE OBLIGATIONS WILL BE PAID AND PERFORMED
STRICTLY IN ACCORDANCE WITH THEIR REPRESENTATIVE TERMS REGARDLESS OF ANY LAW,
REGULATION OR ORDER NOW OR HEREAFTER IN EFFECT IN ANY JURISDICTION AFFECTING ANY
OF SUCH TERMS OR THE RIGHTS OF LENDER WITH RESPECT THERETO.  GUARANTOR WAIVES
PRESENTMENT, DEMAND, PROTEST, NOTICE OF ACCEPTANCE, NOTICE OF OBLIGATIONS
INCURRED AND ALL OTHER NOTICES OF ANY KIND, ALL DEFENSES WHICH MAY BE AVAILABLE
BY VIRTUE OF ANY VALUATION, STAY, MORATORIUM OR OTHER SIMILAR LAW NOW OR
HEREAFTER IN EFFECT, ANY RIGHT TO REQUIRE THE MARSHALLING OF ASSETS OF BORROWER,
AND ALL SURETYSHIP DEFENSES GENERALLY.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, GUARANTOR AGREES TO THE PROVISIONS OF ANY DOCUMENT, AGREEMENT OR
OTHER INSTRUMENT EVIDENCING, SECURING OR OTHERWISE EXECUTED IN CONNECTION WITH
ANY OBLIGATIONS AND AGREES THAT THE OBLIGATIONS OF GUARANTOR HEREUNDER SHALL NOT
BE RELEASED OR DISCHARGED, IN WHOLE OR IN PART, OR OTHERWISE AFFECTED BY:
(I) THE FAILURE OF LENDER TO ASSERT ANY CLAIM OR DEMAND OR TO ENFORCE ANY RIGHT
OR REMEDY AGAINST BORROWER; (II) ANY EXTENSIONS OR RENEWALS OF ANY OBLIGATIONS;
(III) ANY RESCISSIONS, WAIVERS, AMENDMENTS OR MODIFICATIONS OF ANY OF THE TERMS
OR PROVISIONS OF ANY DOCUMENT, AGREEMENT OR OTHER INSTRUMENT EVIDENCING,
SECURING OR OTHERWISE EXECUTED IN CONNECTION WITH THE OBLIGATIONS; (IV) THE
SUBSTITUTION OR RELEASE OF ANY PERSON OR ENTITY PRIMARILY OR SECONDARILY LIABLE
FOR THE OBLIGATIONS; (V) THE ADEQUACY OF ANY RIGHTS OR REMEDIES LENDER MAY HAVE
AGAINST ANY COLLATERAL OR OTHER MEANS OF OBTAINING REPAYMENT OF THE OBLIGATIONS;
(VI) THE IMPAIRMENT OF ANY COLLATERAL SECURING THE OBLIGATIONS, INCLUDING
WITHOUT LIMITATION THE FAILURE TO PERFECT OR PRESERVE ANY RIGHTS OR REMEDIES
LENDER MIGHT HAVE IN SUCH COLLATERAL OR THE SUBSTITUTION, EXCHANGE, SURRENDER,
RELEASE, LOSS OR DESTRUCTION OF ANY SUCH COLLATERAL; OR (VII) ANY OTHER ACT OR
OMISSION WHICH MIGHT IN ANY MANNER OR TO ANY EXTENT VARY THE RISK OF GUARANTOR
OR OTHERWISE OPERATE AS A RELEASE OR DISCHARGE OF GUARANTOR, ALL OF WHICH MAY BE
DONE WITHOUT NOTICE TO GUARANTOR.


 


7.                                       PROCEEDINGS ON DEFAULT.  UPON THE
FAILURE OF BORROWER TO PROMPTLY AND COMPLETELY MAKE ANY REQUIRED PAYMENT AND
PERFORMANCE OF THE OBLIGATIONS, LENDER MAY, AT ITS OPTION: (A) PROCEED DIRECTLY
AND AT ONCE WITHOUT NOTICE OF SUCH DEFAULT, AGAINST GUARANTOR TO COLLECT AND
RECOVER THE FULL AMOUNT OF THE LIABILITY HEREUNDER, OR ANY PORTION THEREOF,
WITHOUT PROCEEDING AGAINST BORROWER OR ANY OTHER PERSON, OR ENDORSER, SURETY OR
GUARANTOR, OR FORECLOSING UPON, SELLING, OR OTHERWISE DISPOSING OF, OR
ENFORCING, OR COLLECTING OR APPLYING ANY PROPERTY, REAL OR PERSONAL, LENDER MAY
THEN HAVE AS SECURITY FOR THE OBLIGATIONS, AND WITHOUT ENFORCING OR PROCEEDING
UNDER ANY OTHER GUARANTY; (B) SELL THE REAL AND PERSONAL PROPERTY LENDER MAY
THEN HAVE AS SECURITY FOR THE OBLIGATIONS UNDER THE POWER OF SALE CONTAINED IN
ANY MORTGAGE DEED, SECURITY AGREEMENT OR SIMILAR INSTRUMENT PURSUANT TO WHICH
SUCH PROPERTY IS HELD OR TO WHICH SUCH PROPERTY IS SUBJECT OR SELL SUCH PROPERTY
THROUGH JUDICIAL FORECLOSURE, AS LENDER MAY ELECT, NOTICE OF ANY SUCH ELECTION
BEING EXPRESSLY WAIVED BY GUARANTOR, AND PROCEED AGAINST GUARANTOR FOR AN AMOUNT
EQUAL TO THE DIFFERENCE BETWEEN THE NET PROCEEDS OF SUCH SALE TO LENDER AND THE
AMOUNT OF THE OBLIGATIONS THEN DUE AND OWING.  NOTHING HEREIN SHALL PROHIBIT
LENDER FROM EXERCISING ITS RIGHTS AGAINST GUARANTOR, ANY OTHER GUARANTOR,
ENDORSER, OR SURETY, THE SECURITY, IF ANY, FOR THE OBLIGATIONS, AND BORROWER
SIMULTANEOUSLY, JOINTLY AND/OR SEVERALLY.


 


8.                                       REPRESENTATIONS.  GUARANTOR REPRESENTS
AND WARRANTS TO LENDER THAT THIS GUARANTY DOES NOT VIOLATE THE PROVISIONS OF ANY
DOCUMENT, AGREEMENT OR OTHER INSTRUMENT BY WHICH GUARANTOR IS BOUND; NO CONSENT
OR AUTHORIZATION IS REQUIRED AS A CONDITION TO THE EXECUTION OF THIS

 

3

--------------------------------------------------------------------------------


 


GUARANTY; GUARANTOR IS FULLY AWARE OF THE FINANCIAL CONDITION OF BORROWER;
GUARANTOR DELIVERS THIS GUARANTY BASED SOLELY UPON GUARANTOR’S OWN INDEPENDENT
INVESTIGATION AND UNDERSTANDING OF THE TRANSACTION OF WHICH THIS GUARANTY IS A
PART AND IN NO PART UPON ANY REPRESENTATION OR STATEMENT OF LENDER WITH RESPECT
THERETO; GUARANTOR IS IN A POSITION TO AND HEREBY ASSUMES FULL RESPONSIBILITY
FOR OBTAINING ANY ADDITIONAL INFORMATION CONCERNING BORROWER’S FINANCIAL
CONDITION OR BUSINESS OPERATIONS AS GUARANTOR MAY DEEM MATERIAL TO HIS
OBLIGATIONS HEREUNDER AND GUARANTOR IS NOT RELYING UPON, NOR EXPECTING LENDER TO
FURNISH GUARANTOR WITH, ANY INFORMATION IN LENDER’S POSSESSION CONCERNING
BORROWER’S FINANCIAL CONDITION OR BUSINESS OPERATIONS.  GUARANTOR ACKNOWLEDGES
AND AGREES THAT HE HEREBY KNOWINGLY ACCEPTS THE FULL RANGE OF RISK ENCOMPASSED
WITHIN A CONTRACT OF “CONTINUING GUARANTY”, WHICH RISK INCLUDES, WITHOUT
LIMITATION, THE POSSIBILITY THAT BORROWER WILL INCUR OR CONTRACT FOR ADDITIONAL
INDEBTEDNESS FOR WHICH GUARANTOR WILL BE LIABLE HEREUNDER.


 


9.                                       INDEPENDENT OBLIGATION.  THE
OBLIGATIONS OF GUARANTOR HEREUNDER SHALL BE ABSOLUTE AND UNCONDITIONAL AND ARE
INDEPENDENT OF THE OBLIGATIONS OF BORROWER OR OF ANY OTHER PERSON, ENDORSER,
SURETY OR GUARANTOR.


 


10.                                 CHANGES IN FINANCIAL CONDITION.  IN THE
EVENT THAT A MATERIAL ADVERSE CHANGE IN GUARANTOR’S FINANCIAL CONDITION SHOULD
OCCUR, THE OBLIGATIONS SHALL, AT LENDER’S ELECTION, BE DEEMED FOR THE PURPOSES
OF THIS GUARANTY TO HAVE BECOME MATURED AND, AT LENDER’S ELECTION, GUARANTOR
SHALL PROMPTLY PAY TO LENDER THE ENTIRE AMOUNT OF THE OBLIGATIONS, AND LENDER
MAY TAKE ANY ACTION DEEMED NECESSARY OR ADVISABLE TO ENFORCE THIS GUARANTY.


 


11.                                 BANKRUPTCY.  ALL OF THE OBLIGATIONS SHALL,
AT THE OPTION OF LENDER, FORTHWITH BECOME DUE AND PAYABLE IF THERE SHALL BE
FILED AGAINST BORROWER OR GUARANTOR A PETITION IN BANKRUPTCY OR FOR INSOLVENCY
PROCEEDINGS OR FOR REORGANIZATION, DISSOLUTION OR LIQUIDATION, OR FOR
APPOINTMENT OF A RECEIVER OR TRUSTEE, OR IF BORROWER OR GUARANTOR MAKES AN
ASSIGNMENT FOR THE BENEFIT OF CREDITORS.  THIS GUARANTY SHALL REMAIN IN FULL
FORCE AND EFFECT, WITHOUT ABATEMENT, UNTIL THE OBLIGATIONS HAVE BEEN PAID OR
PERFORMED IN FULL AND ALL OTHER OBLIGATIONS GUARANTEED HEREUNDER HAVE BEEN
PERFORMED TO THE SATISFACTION OF LENDER, IT BEING EXPRESSLY UNDERSTOOD AND
AGREED TO BY GUARANTOR THAT THIS GUARANTY SHALL CONTINUE TO BE EFFECTIVE OR
SHALL BE REINSTATED, AS THE CASE MAY BE, IF AT ANY TIME PAYMENT, IN WHOLE OR IN
PART, OF ANY OF THE OBLIGATIONS IS RESCINDED, INVALIDATED, DECLARED TO BE
FRAUDULENT OR PREFERENTIAL, SET ASIDE OR MUST OTHERWISE BE RESTORED OR RETURNED
BY LENDER UPON THE INSOLVENCY, BANKRUPTCY, DISSOLUTION, LIQUIDATION OR
REORGANIZATION OF BORROWER ALL AS THOUGH SUCH PAYMENT HAD NOT BEEN MADE, TO
BORROWER OR A TRUSTEE, RECEIVER OR ANY OTHER PARTY.  GUARANTOR UNDERSTANDS AND
AGREES THAT IN THE EVENT LENDER IS REQUIRED TO SO RETURN ALL OR ANY PORTION OF A
PAYMENT RECEIVED FROM BORROWER, GUARANTOR SHALL BE REQUIRED TO PAY LENDER FOR
SUCH AMOUNT.


 


12.                                 UNENFORCEABILITY OF OBLIGATIONS AGAINST
BORROWER.  IF FOR ANY REASON BORROWER HAS NO LEGAL EXISTENCE OR IS UNDER NO
LEGAL OBLIGATION TO DISCHARGE ANY OF THE OBLIGATIONS, OR IF ANY OF THE
OBLIGATIONS HAVE BECOME IRRECOVERABLE FROM BORROWER BY OPERATION OF LAW OR FOR
ANY OTHER REASON, THIS GUARANTY SHALL NEVERTHELESS BE BINDING ON GUARANTOR TO
THE SAME EXTENT AS IF GUARANTOR AT ALL TIMES HAD BEEN THE PRINCIPAL OBLIGOR ON
ALL SUCH OBLIGATIONS.  IN THE EVENT THAT ACCELERATION OF THE TIME FOR PAYMENT OF
THE OBLIGATIONS IS STAYED UPON THE INSOLVENCY, BANKRUPTCY OR REORGANIZATION OF
BORROWER OR FOR ANY OTHER REASON, ALL SUCH AMOUNTS OTHERWISE SUBJECT TO
ACCELERATION UNDER THE TERMS OF ANY DOCUMENT, AGREEMENT OR OTHER INSTRUMENT

 

4

--------------------------------------------------------------------------------


 


EVIDENCING, SECURING OR OTHERWISE EXECUTED IN CONNECTION WITH ANY OF THE
OBLIGATIONS SHALL BE IMMEDIATELY DUE AND PAYABLE BY GUARANTOR.


 


13.                                 WAIVER OF SUBROGATION/SUBORDINATION. 
GUARANTOR HEREBY WAIVES TO THE FULLEST EXTENT POSSIBLE AGAINST ANY OF THE
PRIMARY OBLIGORS AND THEIR ASSETS (I) ANY RIGHT OF SUBROGATION, INDEMNITY,
REIMBURSEMENT, RIGHT TO ENFORCE ANY REMEDY WHICH LENDER NOW HAS OR MAY HEREAFTER
HAVE AGAINST BORROWER, ANY ENDORSER OR ANY GUARANTOR OF ALL OR ANY PART OF ANY
BENEFIT OF, AND ANY RIGHT TO PARTICIPATE IN, ANY SECURITY OR COLLATERAL GIVEN TO
LENDER TO SECURE THE PAYMENT OR PERFORMANCE OF ALL OR ANY PART OF THE
OBLIGATIONS OR ANY OTHER LIABILITY OF TO LENDER UNTIL ALL AMOUNTS OWING TO
LENDER BY BORROWER ON ACCOUNT OF THE OBLIGATIONS ARE INDEFEASIBLY PAID IN FULL
AND LENDER’S OBLIGATION TO EXTEND CREDIT PURSUANT TO THE LOAN DOCUMENTS HAS BEEN
IRREVOCABLY TERMINATED.  GUARANTOR AND LENDER INTEND THE PRECEDING WAIVERS TO BE
FOR THE BENEFIT OF BORROWER AND THEIR PERMITTED SUCCESSORS AND ASSIGNS AS AN
ABSOLUTE DEFENSE AGAINST BORROWER OR THEIR ASSETS THAT ARISES OUT OF GUARANTOR
HAVING MADE ANY PAYMENT TO LENDER WITH RESPECT TO THE OBLIGATIONS.  THE
GUARANTOR AGREES THAT ANY AND ALL CLAIMS OF GUARANTOR AGAINST BORROWER, ANY
ENDORSER OR ANY OTHER GUARANTOR OF ALL OR ANY PART OF THE OBLIGATIONS, OR
AGAINST ANY OF THEIR RESPECTIVE PROPERTIES, SHALL BE SUBORDINATE AND SUBJECT IN
RIGHT OF PAYMENT TO THE PRIOR PAYMENT, IN FULL, OF THE OBLIGATIONS.  GUARANTOR,
IN ITS CAPACITY AS A GUARANTOR, ALSO WAIVES ALL SETOFFS AND COUNTERCLAIMS AND
ALL PRESENTMENTS, DEMANDS FOR PERFORMANCE, NOTICES OF NONPERFORMANCE, PROTESTS,
NOTICES OF PROTEST, NOTICES OF DISHONOR, AND NOTICES OF ACCEPTANCE OF THIS
GUARANTY.  GUARANTOR, IN ITS CAPACITY AS A GUARANTOR, FURTHER WAIVES ALL NOTICES
OF THE EXISTENCE, CREATION OR INCURRING OF NEW OR ADDITIONAL INDEBTEDNESS,
ARISING EITHER FROM ADDITIONAL LOANS EXTENDED TO BORROWER OR OTHERWISE, AND ALSO
WAIVES ALL NOTICES THAT THE PRINCIPAL AMOUNT, OR ANY PORTION THEREOF, AND/OR ANY
INTEREST OR DOCUMENTS EVIDENCING ALL OR ANY PART OF THE OBLIGATIONS IS DUE AND
NOTICE OF ANY AND ALL PROCEEDINGS TO COLLECT FROM THE MAKER, ANY ENDORSER OR ANY
OTHER GUARANTOR OF ALL OR ANY PART OF THE OBLIGATIONS, OR FROM ANY OTHER
PERSON.  IF, NOTWITHSTANDING THE FOREGOING, GUARANTOR SHALL COLLECT, ENFORCE OR
RECEIVE ANY AMOUNTS IN RESPECT OF SUCH INDEBTEDNESS, SUCH AMOUNT SHALL BE
COLLECTED, ENFORCED AND RECEIVED BY GUARANTOR AS TRUSTEE FOR LENDER AND BE PAID
OVER TO LENDER ON ACCOUNT OF THE OBLIGATIONS WITHOUT AFFECTING IN ANY MANNER THE
LIABILITY OF GUARANTOR UNDER THE OTHER PROVISIONS OF THIS GUARANTY.


 


14.                                 PAYMENTS.  GUARANTOR COVENANTS AND AGREES
THAT THE OBLIGATIONS WILL BE PAID STRICTLY IN ACCORDANCE WITH THEIR RESPECTIVE
TERMS REGARDLESS OF ANY LAW, REGULATION OR ORDER NOW OR HEREINAFTER IN EFFECT IN
ANY JURISDICTION AFFECTING ANY OF SUCH TERMS OF THE RIGHTS OF THE LENDER WITH
RESPECT THERETO.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, GUARANTOR’S
OBLIGATIONS HEREUNDER WITH RESPECT TO ANY OBLIGATION SHALL NOT BE DISCHARGED BY
A PAYMENT IN A CURRENCY OTHER THAN DOLLARS OF THE UNITED STATES OF AMERICA OR AT
A PLACE OTHER THAN THE PLACE SPECIFIED FOR THE PAYMENT OF THE OBLIGATIONS,
WHETHER PURSUANT TO A JUDGMENT OR OTHERWISE, TO THE EXTENT THAT THE AMOUNT SO
PAID ON CONVERSION TO DOLLARS OF THE UNITED STATES OF AMERICA AND TRANSFERRED TO
THE LENDER UNDER NORMAL BANKING PROCEDURES DOES NOT YIELD THE AMOUNT OF DOLLARS
OF THE UNITED STATES OF AMERICA DUE THEREUNDER.


 


15.                                 TAXES.  ALL PAYMENTS HEREUNDER SHALL BE MADE
WITHOUT ANY COUNTERCLAIM OF SETOFF, FREE AND CLEAR OF, AND WITHOUT REDUCTION BY
REASON OF, ANY TAXES, LEVIES, IMPOSTS, CHARGES AND WITHHOLDINGS, RESTRICTIONS OR
CONDITIONS OF ANY NATURE (“TAXES”), WHICH ARE NOW OR MAY HEREAFTER BEEN IMPOSED,
LEVIED OR ASSESSED BY ANY COUNTRY, POLITICAL SUBDIVISION OR TAXING AUTHORITY,
ALL OF WHICH WILL BE FOR THE ACCOUNT OF AND PAID BY GUARANTOR HEREUNDER.  IF FOR
ANY REASON, ANY SUCH

 

5

--------------------------------------------------------------------------------


 


REDUCTION IS MADE OR ANY TAXES ARE PAID BY THE LENDER, GUARANTOR WILL PAY TO THE
AGENT ON BEHALF OF THE LENDER THE ADDITIONAL AMOUNTS AS MAY BE NECESSARY TO
ENSURE THAT IT RECEIVES THE SAME NET AMOUNT WHICH IT WOULD HAVE RECEIVED HAD NO
REDUCTION BEEN MADE OF TAXES PAID.


 


16.                                 FURTHER ASSURANCES.  GUARANTOR AGREES THAT
IT WILL PROVIDE TO LENDER INFORMATION RELATING TO THE FINANCIAL CONDITION AND
BUSINESS OPERATIONS OF GUARANTOR AS LENDER MAY REASONABLY REQUEST.


 


17.                                 SUCCESSORS AND ASSIGNS.  THIS GUARANTY SHALL
BE BINDING UPON GUARANTOR AND ITS HEIRS, EXECUTORS, PERSONAL REPRESENTATIVES,
SUCCESSORS AND ASSIGNS, AND SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY
LENDER AND ITS SUCCESSORS, TRANSFEREES AND ASSIGNS.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING SENTENCE, LENDER MAY ASSIGN OR OTHERWISE TRANSFER
ANY DOCUMENT, AGREEMENT OR OTHER INSTRUMENT HELD BY IT EVIDENCING, SECURING OR
OTHERWISE EXECUTED IN CONNECTION WITH THE OBLIGATIONS, OR SELL PARTICIPATIONS IN
ANY INTEREST THEREIN TO ANY OTHER PERSON OR ENTITY, AND SUCH OTHER PERSON OR
ENTITY SHALL THEREUPON BECOME VESTED, TO THE EXTENT SET FORTH IN THE AGREEMENT
EVIDENCING SUCH ASSIGNMENT, TRANSFER OR PARTICIPATION, WITH ALL RIGHTS IN
RESPECT THEREOF GRANTED TO LENDER HEREIN.


 


18.                                 AMENDMENTS AND WAIVERS.  NO AMENDMENT OR
WAIVER OF ANY PROVISION OF THIS GUARANTY NOR CONSENT TO ANY DEPARTURE BY
GUARANTOR THEREFROM SHALL BE EFFECTIVE UNLESS THE SAME SHALL BE IN WRITING AND
SIGNED BY LENDER.  NO FAILURE ON THE PART OF LENDER TO EXERCISE, AND NO DELAY IN
EXERCISING, ANY RIGHT OR REMEDY HEREUNDER SHALL OPERATE AS A WAIVER THEREOF, NOR
SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT HEREUNDER PRECLUDE ANY OTHER
OR FURTHER EXERCISE OF ANY OTHER RIGHT.


 


19.                                 NOTICES.   ALL NOTICES, REQUESTS, DEMANDS,
AND OTHER COMMUNICATIONS CALLED FOR HEREUNDER SHALL BE MADE IN WRITING AND,
UNLESS OTHERWISE SPECIFICALLY PROVIDED HEREIN, SHALL BE DEEMED TO HAVE BEEN DULY
MADE OR GIVEN WHEN DELIVERED BY HAND OR MAILED FIRST CLASS MAIL POSTAGE PREPAID
OR, IN THE CASE OF TELECOPY OR FACSIMILE NOTICE, WHEN TRANSMITTED, ANSWER BACK
RECEIVED, ADDRESSED AS FOLLOWS, OR AT SUCH ADDRESS AS EITHER PARTY MAY DESIGNATE
IN WRITING.


 

If to Laurus:

 

Laurus Master Fund, Ltd.

 

 

 

c/o Laurus Capital Management, LLC

 

 

 

825 Third Avenue, 14th Fl.

 

 

 

New York, New York 10022

 

 

Attention:

John E. Tucker, Esq.

 

 

Telephone:

(212) 541-4434

 

 

Telecopier:

(212) 541-5800

 

 

 

With a copy to:

 

Loeb & Loeb LLP

 

 

 

345 Park Avenue

 

 

 

New York, New York 10154

 

 

Attention:

Scott J. Giordano, Esq.

 

 

Telephone:

(212) 407-4000

 

 

Facsimile:

(212) 407-4990

 

6

--------------------------------------------------------------------------------


 

 

 

 

If to Guarantor:

 

IWT Tesoro Corporation

 

 

 

191 Post Road West

 

 

 

Westport, Connecticut 06880

 

 

Attention:

Henry J. Boucher, Jr., CEO

 

 

Telephone:

(203) 221-2770

 

 

Facsimile:

(203) 221-2797

 

 

 

With a copy to:

 

Rader and Coleman, P.L.

 

 

 

2101 N.W. Boca Raton Blvd., Suite 1

 

 

 

Boca Raton, Florida 33431

 

 

Attention:

Gayle Coleman, Esq.

 

 

Telephone:

(561) 368-0545

 

 

Facsimile:

(561) 367-1725

 


20.                                 JOINT AND SEVERAL OBLIGATIONS.  IF THIS
GUARANTY IS NOW, OR HEREAFTER SHALL BE, SIGNED BY MORE THAN ONE PERSON, IT SHALL
BE THE JOINT AND SEVERAL OBLIGATION OF ALL SUCH PERSONS (INCLUDING, WITHOUT
LIMITATION, ALL MAKERS, ENDORSERS, GUARANTORS AND SURETIES, IF ANY) AND SHALL BE
BINDING ON ALL SUCH PERSONS AND THEIR RESPECTIVE HEIRS, EXECUTORS,
ADMINISTRATORS, LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS.


 


21.                                 GOVERNING LAW; CONSENT TO JURISDICTION. 
THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.  GUARANTOR HEREBY
CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN THE COUNTY OF
NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY GUARANTOR, ON THE ONE HAND, AND
LENDER, ON THE OTHER HAND, PERTAINING TO THIS GUARANTY OR ANY OF THE LOAN
DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS GUARANTY OR ANY OF
THE LOAN DOCUMENTS; PROVIDED, THAT GUARANTOR ACKNOWLEDGES THAT ANY APPEALS FROM
THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF
NEW YORK, STATE OF NEW YORK; AND FURTHER PROVIDED, THAT NOTHING IN THIS GUARANTY
SHALL BE DEEMED OR OPERATE TO PRECLUDE LENDER FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON
THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF LENDER.  GUARANTOR EXPRESSLY SUBMITS
AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN
ANY SUCH COURT, AND GUARANTOR HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE
BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON
CONVENIENS.  GUARANTOR HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT
AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF
SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO GUARANTOR IN ACCORDANCE WITH SECTION 19 AND

 

7

--------------------------------------------------------------------------------


 


THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF GUARANTOR’S
ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER
POSTAGE PREPAID.


 


22.                                 TERMINATION.  THIS GUARANTY SHALL REMAIN IN
FULL FORCE AND EFFECT, WITHOUT ABATEMENT, UNTIL THE OBLIGATIONS HAVE BEEN PAID
OR PERFORMED IN FULL AND ALL OTHER OBLIGATIONS GUARANTEED HEREUNDER HAVE BEEN
PERFORMED TO THE SATISFACTION OF LENDER.


 


23.                                 AMENDMENTS AND MODIFICATIONS.  THE
PROVISIONS OF THIS GUARANTY SHALL EXTEND AND BE APPLICABLE TO ALL RENEWALS,
AMENDMENTS, EXTENSIONS AND MODIFICATIONS OF THE OBLIGATIONS AND THE DOCUMENTS,
AGREEMENTS AND OTHER INSTRUMENTS EVIDENCING, SECURING OR OTHERWISE EXECUTED IN
CONNECTION WITH THE OBLIGATIONS, AND ALL REFERENCES TO THE OBLIGATIONS AND SUCH
DOCUMENTS, AGREEMENTS OR INSTRUMENTS SHALL BE DEEMED TO INCLUDE ANY RENEWAL,
EXTENSION, AMENDMENT OR MODIFICATION THEREOF.


 


24.                                 WAIVER OF JURY TRIAL.  GUARANTOR HEREBY
WAIVES TRIAL BY JURY IN ANY COURT IN ANY SUIT, ACTION OR PROCEEDING OR ANY
MATTER ARISING IN CONNECTION WITH OR IN ANY WAY RELATED TO THE TRANSACTION OF
WHICH THIS GUARANTY IS A PART AND/OR THE ENFORCEMENT OF ANY OF ITS RIGHTS AND
REMEDIES.  GUARANTOR ACKNOWLEDGES THAT IT MAKES THIS WAIVER KNOWINGLY,
VOLUNTARILY AND ONLY AFTER CONSIDERATION OF THE RAMIFICATIONS OF THIS WAIVER
WITH ITS ATTORNEY.


 


25.                                 MISCELLANEOUS.  THIS GUARANTY CONSTITUTES
THE ENTIRE AGREEMENT OF GUARANTOR WITH RESPECT TO THE MATTERS SET FORTH HEREIN. 
THE RIGHTS AND REMEDIES HEREIN PROVIDED ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY
REMEDIES PROVIDED BY LAW OR ANY OTHER DOCUMENT, AGREEMENT OR OTHER INSTRUMENT
AND THIS GUARANTY SHALL BE IN ADDITION TO ANY OTHER GUARANTY OF THE
OBLIGATIONS.  THE INVALIDITY OR UNENFORCEABILITY OF ANY ONE OR MORE SECTIONS OF
THIS GUARANTY SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ITS REMAINING
PROVISIONS.  ALL SECTION HEADINGS IN THIS GUARANTY ARE INCLUDED FOR CONVENIENCE
OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART OF THIS GUARANTY FOR ANY OTHER
PURPOSE. THE MEANINGS OF ALL DEFINED TERMS USED IN THIS GUARANTY SHALL BE
EQUALLY APPLICABLE TO THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.


 

[Signature Pages Follow]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
set forth above.

 

 

THE TILE CLUB, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

IWT TESORO INTERNATIONAL LTD.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

IWT TESORO TRANSPORT, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

IMPORT FLOORING GROUP, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

9

--------------------------------------------------------------------------------


 

STATE OF NEW YORK

)

 

) ss.

COUNTY OF NEW YORK

)

 

On this       day of August, 2005, before me the undersigned officer, personally
appeared                     , who acknowledged himself to be the
                               of The Tile Club, Inc., a Delaware corporation,
and that he/she, as such                               , being authorized so to
do, executed the foregoing instrument for the purposes therein contained as
his/her free act and deed and the free act and deed of said corporation.

 

 

In Witness Whereof I hereunto set my hand.

 

 

 

 

 

 

Notary Public

 

My commission expires:

 

 

STATE OF NEW YORK

)

 

) ss.

COUNTY OF NEW YORK

)

 

On this       day of August, 2005, before me the undersigned officer, personally
appeared                     , who acknowledged himself to be the
                          of IWT Tesoro International Ltd., a Bermuda
corporation, and that he/she, as such                             , being
authorized so to do, executed the foregoing instrument for the purposes therein
contained as his/her free act and deed and the free act and deed of said
corporation.

 

 

In Witness Whereof I hereunto set my hand.

 

 

 

 

 

 

Notary Public

 

My commission expires:

 

10

--------------------------------------------------------------------------------


 

STATE OF NEW YORK

)

 

) ss.

COUNTY OF NEW YORK

)

 

On this       day of August, 2005, before me the undersigned officer, personally
appeared                          , who acknowledged himself to be the
                             of IWT Tesoro Transport, Inc, a Florida
corporation, and that he/she, as such                                   , being
authorized so to do, executed the foregoing instrument for the purposes therein
contained as his/her free act and deed and the free act and deed of said
corporation.

 

 

In Witness Whereof I hereunto set my hand.

 

 

 

 

 

 

Notary Public

 

My commission expires:

 

 

STATE OF NEW YORK

)

 

) ss.

COUNTY OF NEW YORK

)

 

On this       day of August, 2005, before me the undersigned officer, personally
appeared                          , who acknowledged himself to be the
                             of Import Flooring Group, Inc., a Delaware
corporation, and that he/she, as such                             , being
authorized so to do, executed the foregoing instrument for the purposes therein
contained as his/her free act and deed and the free act and deed of said
corporation.

 

 

In Witness Whereof I hereunto set my hand.

 

 

 

 

 

 

Notary Public

 

My commission expires:

 

11

--------------------------------------------------------------------------------